Citation Nr: 0021143	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-07 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 30 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from January 1969 to 
October 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on June 9, 2000, at which 
time he testified with respect to the claims now at issue 
before the Board.  A transcript of that hearing has been 
associated with the record on appeal.

It is also noted that the appellant submitted additional 
evidence to the Board at his June 200 hearing for which he 
requested waiver of the RO's consideration thereof in favor 
of review by the Board.  Accordingly, the Board will accept 
and consider the evidence submitted by the appellant (VA 
outpatient reports from the Mayaguez clinic dating through 
April 2000) pursuant to 38 C.F.R. § 20.1304(c) (1999).


REMAND

Additional development of the evidentiary record is in order 
because the appellant's application for benefits is 
incomplete and because VA is on notice of the existence of 
government records relevant to the issues under 
consideration.  See 38 U.S.C.A. § 5103(a) (West 1991); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (per curiam) 
(records in constructive possession of VA).

The Board notes that additional VA medical records, not 
currently associated with the record on appeal, may be 
pertinent to the proper adjudication of the appellant's 
claims:  At his hearing before the undersigned Board Member 
in June 2000, the appellant testified that he was scheduled 
for another outpatient clinic visit in the not too distant 
future (he stated "soon") for treatment/evaluation of his 
service-connected psychiatric disorder (schizophrenia).  It 
appears from his testimony and the medical records he 
submitted at his hearing that the scheduled clinic visits 
would be conducted at the Mayaguez Satellite Outpatient 
Clinic.  Although he has not specifically identify the dates 
of this future treatment, there now appears to be additional 
medical records available, and of more recent chronology, 
which are potentially relevant to one or more of the claims 
on appeal.  The requisition and consideration of all 
available medical-treatment records that are clearly relevant 
to an issue on appeal is necessary for the proper 
adjudication of this case.  This is particularly important 
with regard to VA medical records.  Well-established legal 
precedent holds that VA has constructive notice of medical 
records in its possession, Bell, and therefore, any available 
records from the aforementioned VA facility should be 
obtained and associated with the file.

Further, the record reflects that the appellant filed a claim 
for disability benefits with the Social Security 
Administration (SSA).  At his hearing in June 2000, he 
testified that he was awarded SSA disability benefits many 
years ago and VA medical records in the file appear to 
corroborate his testimony (e.g., the report of a VA 
examination conducted in March 1985 noted that he had been 
receiving SSA benefits for the past 10 years).  Records from 
that agency must be obtained. 

The requisition and consideration of all available medical 
records that are relevant to an issue on appeal is necessary 
for the adjudication of the case.  Decisions of the Board 
must be based on all of the evidence that is known to be 
available.  38 U.S.C.A. §§ 5103(a), 7104(a) (West 1991 & 
Supp. 2000); see also Franzen v. Brown, 9 Vet. App. 235 
(1996) (VA's obligation under sec. 5103(a) to assist claimant 
in completing his application for benefits pertains to 
relevant evidence which may exist or could be obtained).  The 
section 5103(a) assistance obligation is particularly 
applicable to records which are known to be in the possession 
of the Federal Government, such as VA and SSA records.  See 
Counts v. Brown, 6 Vet. App. 473 (1994); see also Martin v. 
Brown, 4 Vet. App. 136, 140 (1993).

In view of the above, the Board finds that additional medical 
development to evaluate the appellant's schizophrenia 
disorder would prove useful in this case, and is consistent 
with VA's duty to assist, as his claim seeking an increased 
rating for this disorder is well grounded.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The appellant's 
representative pointed out at the June 2000 Travel Board 
hearing that the April 1997 VA examination did not have 
benefit of review of the evidence in the claims file, and the 
report of this examination reflects as much.  In light of the 
additional evidentiary development ordered by this remand, 
the Board concludes that a new VA psychiatric examination 
should be conducted to ensure compliance with the law, 
applicable VA regulations and relevant precedent decisions of 
the U. S. Court of Appeals for Veterans Claims (the Court).  
See e.g. Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the VA Medical 
Center, San Juan, Puerto Rico, and the 
Mayaguez Satellite Outpatient Clinic, and 
request complete, legible copies of all 
medical reports which these facilities 
have in their possession pertaining to 
treatment provided to the appellant since 
April 2000.  Efforts to obtain these 
records should be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to a claim 
filed by the appellant for disability 
benefits.  The RO should obtain copies of 
award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
appellant for SSA benefits.  The RO 
should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records, which are ultimately 
unsuccessful, should be documented in the 
claims folder.

3.  Next, the RO should schedule the 
appellant for a comprehensive VA 
psychiatric examination.  The appellant's 
claims folder and a copy of this remand 
must be furnished to the examiner and 
thoroughly reviewed in connection with 
the examination.  All appropriate 
diagnostic testing deemed necessary to 
render clinically-supported diagnoses and 
assessments of functioning/employability 
should be administered.  In this regard, 
the appellant's schizophrenia disorder 
should be evaluated for the specific 
purpose of assessing the relative degree 
of industrial impairment, in light of his 
recorded medical and vocational history.  
Further, the examiner is requested to 
provide a GAF score consistent with the 
criteria in the DSM-IV.  Also, an opinion 
addressing the relative degree of 
industrial impairment resulting from his 
schizophrenia is requested.  
Specifically, the examiner should 
describe what types of employment 
activities would be limited due solely to 
the appellant's service-connected 
psychotic disorder, bearing in mind his 
entire social and medical history.  The 
report of the examination should be 
thereafter associated with the claims 
folder.

The appellant should be given adequate 
notice of the requested examination which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this should be noted in the 
claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention is directed to the 
examination report to ensure that it is 
in compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, it must be returned to the 
author for corrective action.

5.  Following completion of the above, 
the RO should readjudicate the claims on 
appeal with consideration given to all of 
the evidence of record, including the 
additional medical evidence submitted by 
the appellant at his June 2000 Travel 
Board hearing as well as any additional 
medical evidence obtained by the RO 
pursuant to this remand.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

6.  The appellant is hereby informed that 
he should assist the RO, to the extent 
possible, in the development of his 
claims, and that failure to cooperate or 
to report for any scheduled examination 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet. App. 191, 193 
(1991).

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


